Citation Nr: 0610538	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  99-15 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hand injury.

2.  Entitlement to service connection for a hearing loss 
disability.

3.  Entitlement to service connection for a left leg disorder 
manifested by a scar, other than a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1982.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 decision of the 
RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In March 2006, the Board notified the veteran that the 
Veterans Law Judge who had previously conducted a hearing in 
his case was no longer at the Board and informed him of his 
right to have another Board hearing.  In his response, the 
veteran requested a hearing before a Veterans Law Judge at 
the RO.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
personal hearing with a Veterans Law 
Judge of the Board in accordance with his 
request.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





